internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-123177-02 cc ita b4 area director field compliance sb_se taxpayer's name taxpayer's address taxpayer's tin year involved date of conference legend a b c d y state statute year year year x issue whether by virtue of the language contained in sec_104 of the internal_revenue_code a may exclude from gross_income exemplary damages recovered in a wrongful_death_action conclusion because congress in adding the present version of sec_104 did not abrogate the requirement that to be excludable damages must be received on account of personal physical injuries or physical sickness a must include the exemplary damages in gross_income facts 1although technical_advice was requested only as to a the director has indicated that the same tax treatment should apply to all three taxpayers tam-123177-02 in year d was killed while carrying on duties for his employer y at the time of his death d was married to the taxpayer a and had two minor children b and c later that year a individually and on behalf of the minor children brought suit against y under the state statute under sec_3 of the statute an employee waives his right to recover actual damages for personal injuries sustained during the course of employment unless he gives notice to the employer at the time employment begins in addition to any award of workmens’ compensation authorized by statute certain survivors of an employee may recover exemplary damages under the state constitution2 if the employer’s conduct in causing the death of the employee was wilful or grossly negligent state statute provides a recovery_of workers’ compensation benefits is the exclusive remedy of an employee covered by workers’ compensation insurance coverage or a legal beneficiary against an employer or an agent or employee of the employer for the death of or a work-related injury sustained by the employee b this section does not prohibit the recovery_of exemplary damages by the surviving_spouse or heirs of the body of a deceased employee whose death was caused by an intentional act or omission of the employer or by the employer’s gross negligence by year c had reached his majority and had entered the case on his own behalf in year the trial_court submitted the case to the jury with the following charge what sum of money if any should be assessed against y and awarded to plaintiffs as exemplary damages for the death of d exemplary damages means an amount that you may in your discretion award as an example to others and as a penalty or by way of punishment factors to consider in awarding exemplary damages if any are a b c d e the nature of the wrong the character of the conduct involved the degree of culpability of the wrongdoer the situation and sensibilities of the parties concerned the extent to which such conduct offends a public sense of justice and propriety inconvenience or frequency of the wrongs committed the size of the award needed to deter similar wrongs in the future f g art of the state constitution authorizes the individuals described in the statute to recover exemplary damages from any tortfeasor that may commit a homicide through wilful act or omission or gross neglect tam-123177-02 the jury awarded the plaintiffs dollar_figurex allocating 10x percent to a and 5x percent to b and c respectively subsequently in year the trial_court approved a settlement of the jury verdict for dollar_figurex allocated in the same manner as prescribed by the jury in year a included her share of the proceeds in gross_income and claimed a miscellaneous itemized_deduction for the attorneys’ fees paid to recover the exemplary damages in year the internal_revenue_service allowed a claim_for_refund filed by a for year on the basis that the attorneys’ fees paid were not includible in her gross_income under also in year a filed a second claim_for_refund on the basis that the exemplary damages recovered were excludable from gross_income under sec_104 by virtue of the flush language contained in sec_104 law and analysis under sec_61 except as otherwise provided in the code a taxpayer must include in gross_income all income from whatever source derived the supreme court of the united_states has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth 515_us_323 504_us_229 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the exclusions created by other sections of the code see 348_us_426 one of these exclusions found at sec_104 permits a taxpayer to exclude from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal physical injuries or physical sickness the court has emphasized the corollary to sec_61’s broad construction namely the default rule_of statutory interpretation exclusions from income must be narrowly construed commissioner v schleier u s pincite in construing sec_104 prior to its amendment the court enunciated two independent tests a taxpayer who seeks an exclusion thereunder must satisfy first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based on tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness schleier u s pincite in describing the second test the court indicated that there must be a direct relationship between the damages and the injuries ie the damages must be related to the existence and extent of a personal injury schleier u s pincite in in addition to the amendment to sec_104 congress also added the the highlighted portions were added by section of the small_business job protection act of pub_l_no 110_stat_1838 act tam-123177-02 following new subsection to sec_104 c application of prior_law in certain cases the phrase other than punitive_damages shall not apply to punitive_damages awarded in a civil_action - which is a wrongful_death_action and with respect to which applicable state law as in effect on date and without regard to any modification after such date provides or has been construed to provide by a court of competent jurisdiction pursuant to a decision issued on or before date that only punitive_damages may be awarded in such an action this subsection shall cease to apply to any civil_action filed on or after the first date on which the applicable state law ceases to provide or is no longer construed to provide the treatment described in paragraph before congress enacted the act the court determined it would review the appellate court’s opinion in 66_f3d_1550 10th cir that punitive_damages were taxable this was recognized in the legislative_history to the act h_r rep no 104th cong 2d sess c b provides as follows present law the exclusion_from_gross_income of damages received on account of personal injuries or sickness specifically does not apply to punitive_damages received in connection with a case not involving physical injury or sickness courts presently differ as to whether the exclusion applies to punitive_damages received in a case involving a physical injury or a physical sickness fn certain states provide that in the case of claims under a wrongful death statute only punitive_damages may be awarded explanation of provisions include in income all punitive_damages the bill provides that the exclusion_from_gross_income does not apply to any punitive_damages received on account of personal_injury_or_sickness whether or not related to a physical injury or physical sickness under the bill present law continues to apply to punitive_damages received in a wrongful_death_action if the applicable state law as in effect on date without regard to subsequent modification provides or has been construed to provide by a court decision issued on or before such date that only punitive_damages may be awarded in a wrongful_death_action fn the supreme court recently agreed to decide whether punitive_damages awarded in a physical injury lawsuit are excludable from gross_income 66_f3d_1550 10th cir cert granted u s l w u s date no also the tax_court recently held that if punitive_damages are not of a compensatory nature they are not excludable from gross_income regardless of whether the underlying claim involved a physical injury or physical sickness bagley v commissioner t c no thereafter in 519_us_79 the court concluded that punitive_damages recovered in a wrongful_death_action do not qualify for the sec_104 tam-123177-02 exclusion the court held unequivocally that noncompensatory punitive_damages do not meet the second test for exclusion because they do not meet the on account of test the service construes sec_104 as requiring the application of sec_104 as interpreted by the court in schleier with the added requirement that the damages be received on account of physical injuries or physical sickness thus to be excludable all damages regardless of their nature must be received on account of physical injuries or physical sickness the taxpayer relying on argues that under state jurisprudence and exemplary damages serve quasi compensatory purposes and consequently all or a portion of the recovery clearly satisfies the requirements for the sec_104 exclusion however this identical view was rejected by the court_of_appeals in in the first noted that it had recently decided in that noncompensatory punitive_damages awarded under law failed to qualify for the sec_104 exclusion the fifth circuit indicated that the sole was whether punitive_damages awarded under issue to be decided in law are compensatory in a way which would bring them within sec_104’s in concluding that they did not qualify for exclusion exclusion the court stated and we find argument unpersuasive despite notwithstanding any compensatory effect that punitive_damages might have the state supreme court has emphasized at least since that exemplary damages are awarded not to compensate the plaintiff for any injury received but to punish the defendant and to deter others emphasis added citations omitted the that court held that prejudgment_interest was not available on exemplary damages because of their noncompensatory nature noted that one year after the state supreme court decided we conclude therefore that the exemplary damages recovered by a did not serve any compensatory purpose even if such quasi-compensatory purposes may be found generally the tenor of the jury instructions recited above reveal that the recovery_of exemplary damages in this case bore no relation to the existence or extent of any personal injury suffered by the tam-123177-02 decedent or the plaintiffs rather the recovery was measured by the conduct of the employer and served to punish and deter future similar conduct because they did not compensate a or any personal physical injury the exemplary damages fail to qualify for exclusion under sec_104 in situation of revrul_84_108 1984_2_cb_302 the service published its position that proceeds recovered under the alabama wrongful death statute fail to qualify for exclusion under a former version of sec_104 because they were punitive in nature see 476_f2d_943 5th cir recovery not permitted because government had not waived its sovereign immunity against award of punitive_damages notwithstanding a federal district_court disagreed with the ruling citing state court decisions for the proposition that the wrongful death_proceeds were compensatory 642_fsupp_635 n d ala the taxpayer relies on this case in support of her position that when a statute authorizes the recovery_of punitive_damages only such damages are excludable from gross_income the taxpayer construes the statement that from the legislative_history of the act that present law continues to apply to punitive_damages to mean that judicial opinions interpreting state wrongful death statutes rendered on or before date continue to control the taxation of punitive_damages recovered thereunder the only case in this category is burford and because the state statute is similar to the alabama statute a contends that the result reached in burford is required here the court has consistently held that its interpretation of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction see eg 509_us_86 511_us_244 511_us_298 in o’gilvie the court rejected the taxpayers’ argument that the on account of test is satisfied by merely showing that the damages would not have been recovered but for the personal injury instead the court adopted a more stringent requirement urged by the government that to come within the exclusion the damages must be received by reason of or because of the personal injuries the court concluded that punitive_damages were not received on account of personal injuries suffered by the victim but because of the reprehensible because a continues to receive nontaxable workmens’ compensation payments due to d’s death it is questionable that the statute qualifies as one described in sec_104 the state supreme court however has held that a plaintiff is not required to prove actual damages in order to recover exemplary damages under the statute and declined to decide whether workmens’ compensation constitutes compensatory_damages tam-123177-02 conduct of the actor applying the principle enunciated in harper the court’s interpretation of the on account of requirement contained in sec_104 in o’gilvie constituted a statement of what the statute meant prior to amendment by the act and thereafter unless that requirement of the statute was changed or eliminated congress in enacting sec_104 in was fully aware that the court was considering whether punitive_damages were excludable from gross_income under sec_104 nevertheless congress did not purport to eliminate the second test for exclusion under sec_104 ie that the damages must be received on account of personal physical injuries or physical sickness see schleier u s pincite had congress wanted to exempt from the scope of sec_61 punitive_damages recovered under a statute providing for an award of such damages only in wrongful death cases it could have done so explicitly regardless of the pending resolution of the issue by the court in o’gilvie this interpretation of the legislative_history comports with the broad reach of sec_61 and the corollary that exemptions from income must be narrowly construed see schleier u s pincite caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent as passed by the senate section of h_r stated in part that n otwithstanding subsection a gross_income shall not include punitive_damages awarded in an action the difference in the language of sec_104 as enacted supports the conclusion that congress did not intend to exclude from gross_income punitive_damages recovered under the circumstances present here
